DETAILED ACTION
Status of Claims
	The Response filed 11/23/2020 has been acknowledged. The Applicant has elected Group I without traverse. Claims 48-55 have been cancelled. Claims 1-47 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 13-17, 20-24, 27, 29, 38-43, 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara).
As per claim 1:
A method of displaying content on a mobile device, the method comprising: 
receiving a first content request provided by a native app executing on one or more processors of the mobile device; (See Kim ¶0043, “The updated state information may be stored in the memory unit 140. The control unit 110 may update the event information displayed in the notification area. The control unit 110 may update the event information in real time, according to a time interval, a schedule, or a condition. The updated event information may be stored in the memory unit 140. The information collection unit 111 may collect the event information stored in the memory unit 140 and updated, under the control of the control unit 110.” ¶0045, “The event information associated with events generated in an application may refer to events generated in applications determined by the user or the system. For example, if an email is received by a user for a G-mail.RTM. application, an icon corresponding to the G-mail.RTM. application may be displayed in a locked screen of the portable terminal 100 if the G-mail.RTM. application is an application selected by the user or system to receive event notification.” Kim discloses receiving event information from an application to request presentation of information on a lock screen.)
computing a priority of the native app to display app content on a lock screen of the mobile device; and 
in the event that the native app has higher priority than other requesting apps to display app content on the lock screen of the mobile device: 
 (See Kim ¶0047, “The determined policy may include priority information of the state information to be displayed. The priority information may be used to select one or more parts or portions of the state information to be displayed when an amount of the state information to be displayed is greater than a reference threshold. For example, the priority information may be used when the state information to be displayed is greater than the information that may be displayable on the screen of the portable terminal 100. Further, the priority information may be based on, without limitation, an execution frequency of an application, a size capacity of an application, last use of the applications, a category of application, and the like.” Kim discloses the concept of determining an application’s priority for displaying content a lock screen.)
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the application to request the information for display.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of requesting advertisements.
transmitting a second content request to a content server; 
receiving app content from the content server in response to the second content request; and 
(See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request  Khivesara teaches the concept of the application on the mobile device to request and receive content.)
displaying the app content on the lock screen of the mobile device. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” Khivesara teaches displaying the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be 
As per claim 4:
The method of claim 1, wherein the app content includes content selected from the group consisting of: text content, image content, HTML content, video content, interactive content, and combinations thereof. (See Khivesara ¶0087, “Note that as shown in the figure, Content Providers 220 may provide content in the form of video, text, or audio data to be broadcast over network 106. This data may include, for example, ad content, the selection and display of which is controlled by the ad policy.” Khivesara teaches the content to include text, video, and audio content.)
As per claim 6:
The method of claim 1, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least frequency of app use. (See Kim ¶0029, “The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the 
As per claim 13:
The method of claim 1, wherein the second content request contains at least information about the native app. (See Khivesara ¶0013, “This targeting may be based on the interests and habits of a recipient, the current location or actions of a recipient, the application executing on a recipient's device, or the display capabilities of the device, among other factors. As a result, targeted advertising is most cost-effective when its presentation (display) can be controlled and the content and control instructions updated as needed to reflect new content and revised processes for determining what content to display and when to display it.” Khivesara teaches the concept of content request to include information regarding the application.)
As per claim 14:
The method of claim 13, wherein the second content request contains at least one of: app user information, date, time, location, and motion pattern of the mobile device at the time of the second content request. (See Khivesara ¶0013, “This targeting may be based on the interests and habits of a recipient, the current location or actions of a recipient, the application executing on a recipient's device, or the display capabilities of the device, among other factors. As a result, targeted advertising is most cost-effective when its presentation (display) can be controlled and the content and control instructions updated as needed to reflect new content and revised processes for determining what content to display and when to display it.” Khivesara teaches the 
As per claim 15:
The method of claim 1, wherein the second content request contains at least information selected from the group consisting of: information relating to the app, app user, date, time, location, motion pattern of the mobile device at the time of the second content request, and combinations thereof. (See Khivesara ¶0013, “This targeting may be based on the interests and habits of a recipient, the current location or actions of a recipient, the application executing on a recipient's device, or the display capabilities of the device, among other factors. As a result, targeted advertising is most cost-effective when its presentation (display) can be controlled and the content and control instructions updated as needed to reflect new content and revised processes for determining what content to display and when to display it.” Khivesara teaches the concept of selecting content based on the request information including location information.)
As per claim 16:
The method of claim 1, wherein the second content request contains at least content type to be displayed on the lock screen of the mobile device. (See Khivesara ¶0042, “The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in 
As per claim 17:
The method of claim 16, wherein the content type is selected from the group consisting of: reminder, alert, data transmission. (See Kim ¶0055, “The message box 310 displays the state information. The message box 310 may display the state information in a message form. When corresponding information is determined to be longer than a reference threshold or plural, the information may be displayed through a scrolling operation, which may be executed by using a scrolling mechanism that may be provided in the message box 310. The state information displayed through the message box 310 may include, without limitation, information on recent messages, system information in a text form, and text information associated with various operations of the portable terminal 100, such as install, uninstall, and update. When the state information displayed in the message box 310 is dragged to and dropped on the first action area 331, details of the state information may be shown on an entire screen. Typically, the information outputted through the message box 310 may be event information that may be displayed in a notification area and in real-time, without limitation.” Kim discloses the content displayed on the lock screen to include notifications.)
As per claim 20:
The method of claim 1, further comprising: in response to receiving the first content request, invoking a mediation module for computing the priority of the native app to display app content on the lock screen of the mobile device. (See Kim ¶0029, “The memory unit 140 may store an operation system to control one or more operations, including the overall operations of the portable terminal 100, various application programs, and data for storage, such as phone numbers, short message service (SMS) messages, compressed image files, moving pictures, and the like. Also, the memory unit 140 may store a policy for determining or selecting state information to be output on the lockscreen among the state information of the portable terminal 100. The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the application, and the like. The priority may be generally used to select a part of the state information from a great quantity of state information to be displayed.” Kim discloses software module for execution to determine priority.)
As per claim 21:
The method of claim 1, further comprising: the content server retrieving, from a content database, the app content according to match with information in the second content request. (See Khivesara ¶0164, “As an example of an ad filtering and scoring process, assume a population of 40 users, split evenly between a football stadium and a shopping mall. The users consist of an equal number of males, females, those aged 40 years or more, and those aged under 40. The advertiser has ad content they wish to deliver and have presented for sneakers, beer, coffee, sports memorabilia, vitamins, 
As per claim 22:
A mobile device comprising at least one processor executing instructions for displaying content on the mobile device, the at least one processor configured to
compute a priority of a requesting native app executing also on the mobile device to display app content on a lock screen of the mobile device and to,
in the event that the native app has higher priority to display app content on the lock screen than other requesting apps, 
(See Kim ¶0047, “The determined policy may include priority information of the state information to be displayed. The priority information may be used to select one or more parts or portions of the state information to be displayed when an amount of the state information to be displayed is greater than a reference threshold. For example, the priority information may be used when the state information to be displayed is greater than the information that may be displayable on the screen of the portable terminal 100. Further, the priority information may be based on, without limitation, an execution frequency of an application, a size capacity of an application, last use of the applications, a category of application, and the like.” Kim discloses the concept of determining an application’s priority for displaying content a lock screen.)

However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of requesting advertisements.
request and receive app content from a content server in respect of the requesting native app and (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” See also ¶0085, “Ad policy creator 208 may receive usage data and/or ad content usage reports from Report Manager module 124 of FIG. 1 or an equivalent element and utilize that data and/or reports to define and/or refine an ad policy. Ad policies created and/or modified by Ad Policy creator 208 are provided to ad policy manager 122 and Ad Manager 120, whose functions have been described with reference to FIG. 1. Ad Policy broadcaster 212 is responsible for controlling the distribution of new, modified, or refined ad policy data to the network 106. As noted, Ad Distributor 206 is responsible for controlling the distribution of new, modified, or refined ad content data to network 106.” Khivesara teaches the concept of the application on the mobile device to request and receive content.)
display the app content on the lock screen. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on the user device, thereby improving the resource efficiency of the advertising program (See Khivesara ¶0021). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention of Kim to further improve the resource efficiency by managing the download of content as needed for display.
As per claim 23:
A non-transitory computer readable medium embodying a computer program executable on a mobile device for displaying content on the mobile device, the computer program comprising: 
computer program code for receiving a first content request provided by a native app executing on one or more processors of the mobile device; (See Kim ¶0043, “The 
computer program code for computing a priority of the native app to display app content on a lock screen of the mobile device; and 
computer program code for, in the event that the native app has higher priority than other requesting apps to display app content on the lock screen of the mobile device: 
(See Kim ¶0047, “The determined policy may include priority information of the state information to be displayed. The priority information may be used to select one or more parts or portions of the state information to be displayed when an amount of the state information to be displayed is greater than a reference threshold. For example, the priority information may be used when the state information to be displayed is greater 
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the application to request the information for display.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of requesting advertisements.
transmitting a second content request to a content server; 
receiving app content from the content server in response to the second content request; and 
(See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” See also ¶0085, “Ad policy creator 208 may receive usage data and/or ad content usage reports from Report Manager module 124 of FIG. 1 or an equivalent element and utilize that data and/or reports to define and/or refine an ad policy. Ad policies created and/or modified by Ad Policy creator 208 are provided to ad policy manager 122 and Ad Manager 120, whose functions have been described with reference to FIG. 1. Ad Policy  Khivesara teaches the concept of the application on the mobile device to request and receive content.)
displaying the app content on the lock screen of the mobile device. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” Khivesara teaches displaying the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on the user device, thereby improving the resource efficiency of the advertising program (See Khivesara ¶0021). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the 
As per claim 24:
A method of displaying content on a mobile device, the method comprising: 
receiving a content request provided by a native app executing on one or more processors of the mobile device; (See Kim ¶0043, “The updated state information may be stored in the memory unit 140. The control unit 110 may update the event information displayed in the notification area. The control unit 110 may update the event information in real time, according to a time interval, a schedule, or a condition. The updated event information may be stored in the memory unit 140. The information collection unit 111 may collect the event information stored in the memory unit 140 and updated, under the control of the control unit 110.” ¶0045, “The event information associated with events generated in an application may refer to events generated in applications determined by the user or the system. For example, if an email is received by a user for a G-mail.RTM. application, an icon corresponding to the G-mail.RTM. application may be displayed in a locked screen of the portable terminal 100 if the G-mail.RTM. application is an application selected by the user or system to receive event notification.” Kim discloses receiving event information from an application to request presentation of information on a lockscreen.)
computing a priority of the native app to display app content on a lock screen of the mobile device; 
in the event that the native app has higher priority than other requesting apps to display app content on the lock screen of the mobile device: 

Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of obtaining content from the application.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of obtaining content from the application.
obtaining app content from the native app; and (See Khivesara ¶0104, “Whether as a result of receiving a notification or as a result of making a request for ad content, an application may acquire ad content using a getAd( ) process API. This process represents an API that enables an application to access ad content data stored in Ad Cache 240. In addition, Ad Module 104 includes a report( ) API that represents a process that enables an application to provide usage data, metrics, or other forms of reporting data regarding ad content. This data may be stored in a usage metrics element 290 that is configured to provide such data in either raw or processed form to 
displaying the app content on the lock screen of the mobile device. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” Khivesara teaches displaying the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on the user device, thereby improving the resource efficiency of the advertising program (See Khivesara ¶0021). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention of Kim to further improve the resource efficiency by managing the download of content as needed for display.
As per claim 27:
The method of claim 24, wherein the app content includes content selected from the group consisting of: text content, image content, HTML content, video content, interactive content, and combinations thereof. (See Khivesara ¶0087, “Note that as shown in the figure, Content Providers 220 may provide content in the form of video, text, or audio data to be broadcast over network 106. This data may include, for example, ad content, the selection and display of which is controlled by the ad policy.” Khivesara teaches the content to include text, video, and audio content.)
As per claim 29:
The method of claim 24, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least frequency of app use. (See Kim ¶0029, “The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the application, and the like. The priority may be generally used to select a part of the state information from a great quantity of state information to be displayed.” Kim discloses priority to be based on frequency of usage.)
As per claim 38:
The method of claim 24, further comprising: in response to receiving the first content request, invoking a mediation module for computing the priority of the native app to display app content on the lock screen of the mobile device. (See Kim ¶0029, “The memory unit 140 may store an operation system to control one or more operations, including the overall operations of the portable terminal 100, various application programs, and data for storage, such as phone numbers, short message 
As per claim 39:
A mobile device comprising at least one processor executing instructions for displaying content on the mobile device, the at least one processor configured to 
compute a priority of a requesting native app executing also on the mobile device to display app content on a lock screen of the mobile device and to, 
in the event that the native app has higher priority to display app content on the lock screen than other requesting apps, 
(See Kim ¶0047, “The determined policy may include priority information of the state information to be displayed. The priority information may be used to select one or more parts or portions of the state information to be displayed when an amount of the state information to be displayed is greater than a reference threshold. For example, the priority information may be used when the state information to be displayed is greater than the information that may be displayable on the screen of the portable terminal 100. Further, the priority information may be based on, without limitation, an execution 
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of obtaining content from the application.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of obtaining content from the application.
obtain app content from the native app and (See Khivesara ¶0104, “Whether as a result of receiving a notification or as a result of making a request for ad content, an application may acquire ad content using a getAd( ) process API. This process represents an API that enables an application to access ad content data stored in Ad Cache 240. In addition, Ad Module 104 includes a report( ) API that represents a process that enables an application to provide usage data, metrics, or other forms of reporting data regarding ad content. This data may be stored in a usage metrics element 290 that is configured to provide such data in either raw or processed form to network 106 for transfer to Ad Server 102.” Khivesara teaches the concept of the application on the mobile device to request and receive content.)
display the app content on the lock screen. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on the user device, thereby improving the resource efficiency of the advertising program (See Khivesara ¶0021). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention of Kim to further improve the resource efficiency by managing the download of content as needed for display.
As per claim 40:
A non-transitory computer readable medium embodying a computer program executable on a mobile device for displaying content on the mobile device, the computer program comprising: 
computer program code for receiving a first content request provided by a native app executing on one or more processors of the mobile device; 
computer program code for computing a priority of the native app to display app content on a lock screen of the mobile device; and 
computer program code for, in the event that the native app has higher priority than other requesting apps to display app content on the lock screen of the mobile device: 
(See Kim ¶0047, “The determined policy may include priority information of the state information to be displayed. The priority information may be used to select one or more parts or portions of the state information to be displayed when an amount of the state information to be displayed is greater than a reference threshold. For example, the priority information may be used when the state information to be displayed is greater than the information that may be displayable on the screen of the portable terminal 100. Further, the priority information may be based on, without limitation, an execution frequency of an application, a size capacity of an application, last use of the applications, a category of application, and the like.” Kim discloses the concept of determining an application’s priority for displaying content a lock screen.)
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of obtaining content from the application.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of obtaining content from the application.
obtaining app content from the native app; and (See Khivesara ¶0104, “Whether as a result of receiving a notification or as a result of making a request for ad content, an application may acquire ad content using a getAd( ) process API. This process represents an API that enables an application to access ad content data stored in Ad Cache 240. In addition, Ad Module 104 includes a report( ) API that represents a process that enables an application to provide usage data, metrics, or other forms of 
displaying the app content on the lock screen of the mobile device. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” Khivesara teaches displaying the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on the user device, thereby improving the resource efficiency of the advertising program (See Khivesara ¶0021). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the 
As per claim 41:
A mobile computing device comprising: 
at least one processor; 
a display component; and 
a data storage component storing source code of at least one native app executable by the at least one processor; 
(See Kim ¶0024, “Referring to FIG. 1, the portable terminal 100 includes a control unit 110, an information collection unit 111, an information processing unit 112, an interface unit 113, a verification unit 114, an unlock unit 115, an execution unit 116, a display unit 120, an input unit 130, and a memory unit 140.” Kim discloses a mobile device including a processor, display component, and memory unit.)
an app content application programming interface (API) accessible by the at least one native app; (See Kim ¶0039, “The list information of applications accessible by a system may be an open application list. The open application may refer to applications allowing direct access of the system among applications installed by the user. The open applications may be an application coded based on an open application program interface (API). For example, with respect to an application providing real-time bus location information, an API showing a map and an API showing a bus route may be the open APIs. Here, a new application may be coded by adding an API tracking a current location of a bus, which may correspond to the open api application. More specifically, the open api application may be defined as an open api provided with an open API and 
a mediation module associated with the API for computing a priority of a requesting one of the at least one native app to display app content on a lock screen displayed by the display component; (See Kim ¶0029, “The memory unit 140 may store an operation system to control one or more operations, including the overall operations of the portable terminal 100, various application programs, and data for storage, such as phone numbers, short message service (SMS) messages, compressed image files, moving pictures, and the like. Also, the memory unit 140 may store a policy for determining or selecting state information to be output on the lockscreen among the state information of the portable terminal 100. The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the application, and the like. The priority may be generally used to select a part of the state information from a great quantity of state information to be displayed.” Kim discloses software module for execution by the processor to determine priority.)
Although Kim discloses the above-enclosed invention, Kim fails to explicitly disclose the concept of obtaining content from the application.
However Khivesara as shown, which talks about distribution of advertisements, discloses the concept of obtaining content from the application.
a content manager responsive to the mediation module for obtaining the app content; and (See Khivesara ¶0104, “Whether as a result of receiving a notification or as a result of making a request for ad content, an application may acquire ad content 
a content display module providing app content retrieved by the content manager to the display component for display on the lock screen. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or pseudo real-time manner.” Khivesara teaches displaying the content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Khivesara with the invention Kim. As shown, Kim discloses the concept of determining priority for application content to be displayed on a lock screen. Khivesara further teaches the concept of an application to request, receive, and display advertisements in near real time. Khivesara teaches the implementation of real-time/near real-time requesting and downloading of advertisements to further improve the management of locally cached advertisements on 
As per claim 42:
The mobile computing device of claim 41 further comprising a date/time module providing date/time information to the mediation module. (See Kim ¶0043, “The updated state information may be stored in the memory unit 140. The control unit 110 may update the event information displayed in the notification area. The control unit 110 may update the event information in real time, according to a time interval, a schedule, or a condition. The updated event information may be stored in the memory unit 140. The information collection unit 111 may collect the event information stored in the memory unit 140 and updated, under the control of the control unit 110.” Kim discloses the control unit to receive time information.)
As per claim 43:
The mobile computing device of claim 41 further comprising a location module providing location information to the mediation module. (See Khivesara ¶0018, “This means that the ad content should be selected based on current user actions, such as the user location or application being executed on the user device. As a result, the above-described approach is sub-optimal because it is primarily static in nature and unable to adapt to changes in user profile, events, and/or device characteristics.” 
As per claim 45:
The mobile computing device of claim 41, wherein the content manager obtains the app content from an external content management server via a network interface of the mobile device. (See Khivesara ¶0085, “Ad policy creator 208 may receive usage data and/or ad content usage reports from Report Manager module 124 of FIG. 1 or an equivalent element and utilize that data and/or reports to define and/or refine an ad policy. Ad policies created and/or modified by Ad Policy creator 208 are provided to ad policy manager 122 and Ad Manager 120, whose functions have been described with reference to FIG. 1. Ad Policy broadcaster 212 is responsible for controlling the distribution of new, modified, or refined ad policy data to the network 106. As noted, Ad Distributor 206 is responsible for controlling the distribution of new, modified, or refined ad content data to network 106.” Khivesara teaches the content to be retrieved from an external server.)
As per claim 46:
The mobile computing device of claim 41, wherein the content manager obtains the app content from the native app. (See Khivesara ¶0042, “Ad Display Policy: The ad display policy is a policy or set of rules or heuristics executed on a device when an application on the device requests an ad for presentation to the user. The policy may be active (e.g., notifying an application that an ad is to be displayed) or may be passive and respond to a request from an executing application. The policy is controlled by the service provider and may be distributed to all devices in the network in a real-time or  Khivesara teaches the concept of the application on the mobile device to request and receive content.)
As per claim 47:
The mobile computing device of claim 41, wherein the content manager, responsive to parameters set by each of the at least one native app, obtains the app content from one or both of: an external content management server via a network interface of the mobile device; and the native app. (See Khivesara ¶0111, “The revised or override policy is received by a client device and provided to Ad Policy Module which stores Ad Policy data 270, and which is typically an element of Ad Module 104. In accordance with the operation of the present invention, when new or revised ad policy data is received, the new or revised policy instructions are implemented as required by the policy. In the present example of a policy override to cause the display of a particular ad at a particular time, the currently executing application (element 110 in the figure) is notified via the relevant API 260 that the application should display the desired sneaker ad (stage 440 in the figure). The notify process triggered by the API in turn 

Claims 2, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Yoshioka (US 20050243760 A1) (hereafter Yoshioka).
As per claim 2:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose informing the app a request is denied based on priority.
However Yoshioka, which talks about managing applications, teaches the concept of informing an application of low priority.
The method of claim 1 further comprising: in the event that the native app does not have a higher priority than other requesting apps to display app content on the lock screen of the mobile device: informing the native app that the first content request is denied. (See Yoshioka ¶0017, “According to the present invention, there is also provided a mobile communication terminal for starting and simultaneously using a plurality of applications, comprising application start determining means which compares the number of started applications with a preset limiting number of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Yoshioka with the combination of Kim and Khivesara. As shown, the combination of Kim and Khivesara discloses the concept of determining application priority for display. Yoshioka further teaches the concept of managing application priority including halting executing of certain applications based on priority. Yoshioka teaches this concept to manage the limited computing resources of mobile device (See Yoshioka ¶0005-¶0006). Thus it would have been obvious to one of 
As per claim 25:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose informing the app a request is denied based on priority.
However Yoshioka, which talks about managing applications, teaches the concept of informing an application of low priority.
The method of claim 24 further comprising: in the event that the native app does not have a higher priority than other requesting apps to display app content on the lock screen of the mobile device: informing the native app that the first content request is denied. (See Yoshioka ¶0017, “According to the present invention, there is also provided a mobile communication terminal for starting and simultaneously using a plurality of applications, comprising application start determining means which compares the number of started applications with a preset limiting number of simultaneously used applications, determines that the application can start when the number of started applications is less than the limiting number, and determines that the application cannot start when the number of started applications reaches the limiting number; ending -priority list creating means which calculates values indicating the using situation of the started applications in response to the determination of the application start determining means that the application cannot start and creates a list of ending priority indicating the order of applications with low influence in the case of ending the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Yoshioka with the combination of Kim and Khivesara. As shown, the combination of Kim and Khivesara discloses the concept of determining application priority for display. Yoshioka further teaches the concept of managing application priority including halting executing of certain applications based on priority. Yoshioka teaches this concept to manage the limited computing resources of mobile device (See Yoshioka ¶0005-¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Yoshioka to manage the execution of applications and optimizing the resources of a mobile device. 

Claims 3, 19, 26, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Miller et al. (US 20140101768 A1) (hereafter Miller).
As per claim 3:
Although the combination of Kim and Khivesara discloses the above-enclosed, the combination fails to explicitly disclose determining a permission to display on a lock screen.
However Miller as shown, which talks about managing software functionality, teaches the concept of determining a permission to display on a lock screen.
The method of claim 1, wherein the computing, transmitting, receiving and displaying steps are conducted only pursuant to a step of: determining that the native app providing the first content request is permitted to display app content on the lock screen of the mobile device. (See Miller ¶0042, “In some embodiments, a mobile device (e.g., via a widget analyzer) may impose various user and/or permission models on various lock screens, sub-screen and/or slots, for example, by implementing a security model. A widget may be required to conform to the particular user and/or permission model in order for the OS to allow the widget to install and/or display on the particular lock screen, sub-screen and/or slot. For example, a first slot may allow a widget to perform system actions. As a particular example, a first slot may allow widgets to include pending intents that are designed to activate an intent with system or root privileges. In this respect, various widgets displayed on a lock screen may cause actions to be performed as various users or with various permissions. For example, one widget (e.g., a first-party widget such as a clock) may allow system actions, and another widget (e.g., a third-party widget) may only allow actions to be run as a particular user, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Miller with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining a priority for display of application information on a lock screen. Miller further teaches the concept of implementing a permission model including determining an application’s permission to display content on the lock screen. Miller teaches this concept to prevent application from performing particular sensitive functions (See Miller ¶0018). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Miller such that applications cannot perform unauthorized functions, thereby further securing the device.
As per claim 19:
Although the combination of Kim and Khivesara discloses the above-enclosed, the combination fails to explicitly disclose the request to be generated from a function library of an SDK. 
However Miller as shown, which talks about managing software functionality, teaches the concept of the request to be generated from a function library of an SDK. 
The method of claim 1, wherein the first content request is generated by the native app using a function library of a software development kit (SDK). (See Miller ¶0019, “One or more systems, methods, routines and/or techniques may be adapted to work with an operating system (OS) and/or software development kit (SDK) that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Miller with the combination of Kim and Khivesara as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of applications displaying content on a lock screen of a mobile device. Miller further teaches it is old and well known for applications on mobile devices to utilize SDKs to performing functions, including presentation on a lock screen (See Miller ¶0003). Thus it would have been obvious and predictable for applications to utilize functions from an SDK as this is an old and well known practice for mobile device applications, and functions including presenting on a lock screen is known to exist in SDKs.
As per claim 26:
Although the combination of Kim and Khivesara discloses the above-enclosed, the combination fails to explicitly disclose determining a permission to display on a lock screen.
However Miller as shown, which talks about managing software functionality, teaches the concept of determining a permission to display on a lock screen.
The method of claim 24, wherein the computing, obtaining, and displaying steps are conducted only pursuant to a step of: determining that the native app providing the first content request is permitted to display app content on the lock screen of the mobile device. (See Miller ¶0042, “In some embodiments, a mobile device (e.g., via a widget analyzer) may impose various user and/or permission models on various lock screens, sub-screen and/or slots, for example, by implementing a security model. A widget may be required to conform to the particular user and/or permission model in order for the OS to allow the widget to install and/or display on the particular lock screen, sub-screen and/or slot. For example, a first slot may allow a widget to perform system actions. As a particular example, a first slot may allow widgets to include pending intents that are designed to activate an intent with system or root privileges. In this respect, various widgets displayed on a lock screen may cause actions to be performed as various users or with various permissions. For example, one widget (e.g., a first-party widget such as a clock) may allow system actions, and another widget (e.g., a third-party widget) may only allow actions to be run as a particular user, e.g., with a more restricted list of actions that the widget may activate.” Miller teaches the concept of determining an application’s permission to display content on a lock screen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Miller with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining a priority for display of application information on a lock screen. Miller further teaches the concept of implementing a permission model including determining an application’s permission to display content on the lock screen. Miller teaches this concept to prevent application from performing particular sensitive functions (See Miller ¶0018). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
As per claim 37:
Although the combination of Kim and Khivesara discloses the above-enclosed, the combination fails to explicitly disclose the request to be generated from a function library of an SDK. 
However Miller as shown, which talks about managing software functionality, teaches the concept of the request to be generated from a function library of an SDK. 
The method of claim 24, wherein the content request is generated by the native app using a function library of a software development kit (SDK). (See Miller ¶0019, “One or more systems, methods, routines and/or techniques may be adapted to work with an operating system (OS) and/or software development kit (SDK) that includes a function (e.g., a function invoked by a widget) that indicates an operation that will be taken in the future, for example, when a condition occurs.” Miller teaches the application to execute a function from an SDK.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Miller with the combination of Kim and Khivesara as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination discloses the concept of applications displaying content on a lock screen of a mobile device. Miller further teaches it is old and well known for applications on mobile devices to utilize SDKs to .

Claims 5, 7, 18, 28, 30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Badt et al. (US 20030130850 A1) (hereafter Badt).
As per claim 5:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be based on a queue position.
However Badt as shown, which talks about managing audio notifications, teaches the concept of priority to be based on a queue order.
The method of claim 1, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least an app queue position. (See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only interface 28, the interface 28 assigns it a priority level at step 42. The assigned priority level can be determined by one or more properties of the notification, message, user, or computer system, such as the type of notification, the content of the message, a user 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays a role in the importance and urgency for presenting information to a user (See Badt ¶0029.) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Badt for determining priority to further account for additional elements, thereby providing the user with relevant information in a timely manner. 
As per claim 7:
The method of claim 1, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least an app queue position and frequency of app use. (See Kim ¶0029, “The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the application, and the like. The priority may be generally used to select a part of the state information from a great quantity of state information to be displayed.” Kim discloses priority to be based on frequency of usage.)
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be based on a queue position.
However Badt as shown, which talks about managing audio notifications, teaches the concept of priority to be based on a queue order.
(See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only interface 28, the interface 28 assigns it a priority level at step 42. The assigned priority level can be determined by one or more properties of the notification, message, user, or computer system, such as the type of notification, the content of the message, a user profile, a response in reply to a user query, past user behavior, internal system state, and the like.” See also Badt ¶0029, “Certain notifications can be time or event dependent (i.e., as time passes or subsequent events occur their urgency increases or decreases). For example, in a building monitoring system, a notification indicating a high temperature in a boiler is more urgent when the temperature is 600.degree. F. than when the temperature is 350.degree. F. Therefore, in the present method, the priority level of the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays a role in the importance and urgency for presenting information to a user (See Badt ¶0029.) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Badt for determining priority to further account for additional elements, thereby providing the user with relevant information in a timely manner. 
As per claim 18:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose placing the request into a queue.
However Badt as shown, which talks about managing audio notifications, teaches the concept of placing the request into a queue.
The method of claim 1, further comprising: inserting the first content request into a content queue. See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays a role in the importance and urgency for presenting information to a user (See Badt ¶0029.) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Badt for determining priority to further account for additional elements, thereby providing the user with relevant information in a timely manner. 
As per claim 28:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be based on a queue position.
However Badt as shown, which talks about managing audio notifications, teaches the concept of priority to be based on a queue order.
The method of claim 24, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least an app queue position. (See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only interface 28, the interface 28 assigns it a priority level at step 42. The assigned priority level can be determined by one or more properties of the notification, message, user, or computer system, such as the type of notification, the content of the message, a user profile, a response in reply to a user query, past user behavior, internal system state, and the like.” See also Badt ¶0029, “Certain notifications can be time or event dependent (i.e., as time passes or subsequent events occur their urgency increases or decreases). For example, in a building monitoring system, a notification indicating a high temperature in a boiler is more urgent when the temperature is 600.degree. F. than when the temperature is 350.degree. F. Therefore, in the present method, the priority level of the notification indicating a high temperature is changed, and the notification position in the queue is altered to reflect the new priority level.” Badt teaches the concept of priority to be based on a time/order within a queue.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays 
As per claim 30:
The method of claim 24, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least an app queue position and frequency of app use. (See Kim ¶0029, “The policy may include priority information of the state information to be displayed on the lockscreen, which may be based on a frequency of use, date of application acquisition, application type, size of the application, and the like. The priority may be generally used to select a part of the state information from a great quantity of state information to be displayed.” Kim discloses priority to be based on frequency of usage.)
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be based on a queue position.
However Badt as shown, which talks about managing audio notifications, teaches the concept of priority to be based on a queue order.
(See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only interface 28, the interface 28 assigns it a priority level at step 42. The assigned priority level can be 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays a role in the importance and urgency for presenting information to a user (See Badt ¶0029.) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Badt for determining priority to further account for additional elements, thereby providing the user with relevant information in a timely manner. 
As per claim 36:

However Badt as shown, which talks about managing audio notifications, teaches the concept of placing the request into a queue.
The method of claim 24, further comprising: inserting the content request into a content queue. (See Badt ¶0027, “As shown in FIG. 3A, step 40, notifications are received by the interface 28, and stored in a queue until they are selected by the notification management system. When a notification is received by the audio-only interface 28, the interface 28 assigns it a priority level at step 42. The assigned priority level can be determined by one or more properties of the notification, message, user, or computer system, such as the type of notification, the content of the message, a user profile, a response in reply to a user query, past user behavior, internal system state, and the like.” Badt teaches the concept of placing requests into a queue.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Badt with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors for presentation to a user. Badt further teaches the concept of priority to be based on time placed within a queue. Badt teaches this concept to further account for additional elements in the determination of priority, as timing plays a role in the importance and urgency for presenting information to a user (See Badt ¶0029.) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Badt for determining priority to further account . 

Claims 8-9, 12, 31-32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Chiriyankandath (US 20130187753 A1) (hereafter Chiriyankandath).
As per claim 8:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be determined based on constraint conditions.
However Chiriyankandath as shown, which talks about context aware lock screens, teaches the concept of determining priority based on constraint information.
The method of claim 1, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least: one or more constraint conditions. (See Chiriyankandath ¶0023, “In still other cases, certain applications may have priority over other applications regardless of whether the applications were selected based on usage information or context information.” See also Chiriyankandath ¶0021, “Context information may include a notification that appears on the device 100. Context information may alternatively or further include the device's current location. Context information may alternatively or further include an appointment time in the device's calendar. Context information may alternatively or further include an appointment location in the device's calendar. Context information 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chiriyankandath with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors including the utilization of applications. Chiriyankandath further teaches the concept of further utilizing other factors in determining priority including contextual information such as time and location. Chiriyankandath teaches this concept to further determine and provide relevant information to the user on a limited display screen (See Chiriyankandath ¶0025). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chiriyankandath to further determine relevant information.
As per claim 9:
The method of claim 8, wherein the one or more constraint conditions are selected from the group consisting of: date, time, geographic location, and motion patterns of the mobile device. (See Chiriyankandath ¶0021, “Context information may 
As per claim 12:
The method of claim 8, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises increasing the priority of the native app to display app content on the lock screen of the mobile device in the event that all of a plurality of constraint conditions are satisfied. (See Chiriyankandath ¶0024, “In another example, usage information and context information may be combined in the determination of one or more application-related icons 170 that should appear on a lock screen. For instance, an email notification may appear in the notification area 160 indicating that a new email has been received. Usage information may indicate that a first email application tends to be used during work hours and that a 
As per claim 31:
Although the combination of Kim and Khivesara discloses the above-enclosed invention, the combination fails to explicitly disclose the priority to be determined based on constraint conditions.
However Chiriyankandath as shown, which talks about context aware lock screens, teaches the concept of determining priority based on constraint information.
The method of claim 24, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises examining at least: one or more constraint conditions. (See Chiriyankandath ¶0023, “In still other cases, certain applications may have priority over other applications regardless of whether the applications were selected based on usage information or context information.” See also Chiriyankandath ¶0021, “Context information may include a notification that appears on the device 100. Context information may alternatively or further include the device's current location. Context information may alternatively or further include an appointment time in the device's calendar. Context information may alternatively or further include an appointment location in the device's calendar. Context information may alternatively or further include whether it is currently day or night (that is, not 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chiriyankandath with the combination of Kim and Khivesara. As shown, the combination discloses the concept of determining priority based on a plurality of factors including the utilization of applications. Chiriyankandath further teaches the concept of further utilizing other factors in determining priority including contextual information such as time and location. Chiriyankandath teaches this concept to further determine and provide relevant information to the user on a limited display screen (See Chiriyankandath ¶0025). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chiriyankandath to further determine relevant information.
As per claim 32:
The method of claim 31, wherein the one or more constraint conditions are selected from the group consisting of: date, time, geographic location, and motion patterns of the mobile device. (See Chiriyankandath ¶0021, “Context information may include a notification that appears on the device 100. Context information may 
As per claim 35:
The method of claim 31, wherein computing a priority of the native app to display app content on the lock screen of the mobile device comprises computing a higher priority of the app to display app content on the lock screen of the mobile device in the event that all of a plurality of constraint conditions are satisfied. (See Chiriyankandath ¶0024, “In another example, usage information and context information may be combined in the determination of one or more application-related icons 170 that should appear on a lock screen. For instance, an email notification may appear in the notification area 160 indicating that a new email has been received. Usage information may indicate that a first email application tends to be used during work hours and that a second email application tends to be used outside work hours. This usage information 

Claims 10-11, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Chiriyankandath (US 20130187753 A1) (hereafter Chiriyankandath), in view of Scott et al. (US 20110251898 A1) (hereafter Scott).
As per claim 10:
Although the combination of Kim, Khivesara, and Chiriyankandath discloses the above-enclosed invention, the combination fails to explicitly disclose the constraint to include motion of the device.
However Scott as shown, which talks about distributing messages based on activity level of the device, teaches the concept of constraints to include motion of the device. 
The method of claim 8, wherein the one or more constraint conditions include motion patterns of the mobile device. (See Scott ¶0098, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Scott with the combination of Kim, Khivesara, and Chiriyankandath. As shown, the combination discloses the concept of determining priority based on context information of the device. Scott further teaches the concept of contextual constraints to include motion pattern information. Scott teaches this concept to further optimize the selection and delivery of content by considering the user’s present state/activity (Scott ¶0099). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Scott to further optimize the selection of content for the user.
As per claim 11:
The method of claim 10, wherein the motion patterns are selected from the group consisting of: driving and jogging. (See Scott ¶0098, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, such as vehicle 120; if the speed is in a lower range (e.g. between 5 and 20 km/h), the context of device 102 may be categorized as being on a bicycle; if the speed is in a further lower range (e.g. between 0.1 and 5 km/h), the context of device 102 may be 
As per claim 33:
Although the combination of Kim, Khivesara, and Chiriyankandath discloses the above-enclosed invention, the combination fails to explicitly disclose the constraint to include motion of the device.
However Scott as shown, which talks about distributing messages based on activity level of the device, teaches the concept of constraints to include motion of the device. 
The method of claim 31, wherein the one or more constraint conditions include motion patterns of the mobile device. (See Scott ¶0098, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, such as vehicle 120; if the speed is in a lower range (e.g. between 5 and 20 km/h), the context of device 102 may be categorized as being on a bicycle; if the speed is in a further lower range (e.g. between 0.1 and 5 km/h), the context of device 102 may be categorized as being walking, jogging, strolling etc.” Scott teaches the concept of contextual constraints to include motion pattern of the device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Scott with the combination of Kim, Khivesara, and Chiriyankandath. As shown, the combination discloses the concept of determining priority based on context information of the device. Scott further teaches 
As per claim 34:
The method of claim 33, wherein the motion patterns are selected from the group consisting of: driving and jogging. (See Scott ¶0098, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, such as vehicle 120; if the speed is in a lower range (e.g. between 5 and 20 km/h), the context of device 102 may be categorized as being on a bicycle; if the speed is in a further lower range (e.g. between 0.1 and 5 km/h), the context of device 102 may be categorized as being walking, jogging, strolling etc.” Scott teaches the concept of the motion pattern to be categorized as driving or jogging.)

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130067376 A1) (hereafter Kim), in view of Khivesara et al. (US 20080098420 A1) (hereafter Khivesara), in view of Scott et al. (US 20110251898 A1) (hereafter Scott).
As per claim 44:

However Scott as shown, which talks about distributing messages based on activity level of the device, teaches the concept of the mobile device to include components for providing motion of the device. 
The method of claim 31, wherein the one or more constraint conditions include motion patterns of the mobile device. (See Scott ¶0098, “Exemplary context analysis may be described as follows. For example, if context data indicates to server 106c that a device 102 is moving at a speed over a given threshold (e.g. over at least 20 km/h), then server 106c may categorize the context of device 102 as being within a vehicle, such as vehicle 120; if the speed is in a lower range (e.g. between 5 and 20 km/h), the context of device 102 may be categorized as being on a bicycle; if the speed is in a further lower range (e.g. between 0.1 and 5 km/h), the context of device 102 may be categorized as being walking, jogging, strolling etc.” Scott teaches the concept of contextual constraints to include motion pattern of the device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Scott with the combination of Kim, Khivesara. As shown, the combination discloses the concept of determining priority based on context information of the device. Scott further teaches the concept of contextual constraints to include motion pattern information. Scott teaches this concept to further optimize the selection and delivery of content by considering the user’s present state/activity (Scott ¶0099). Thus it would have been obvious to one of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sim (US 20130009920 A1), which talks about displaying information in a low power state including displaying on a lock screen and assigning priority to applications.
Tanaka (US 20110222100 A1), which talks about managing the display including the priority based display and lock screen requests. 
Jo (US 20130082945 A1), which talks about managing lock screens including displaying information based on application priority.
Ehrich et al. (US 20050071758 A1), which talks about managing content views and rendering including determining application priority.
Higgins et al. (US 20070067373 A1), which talks about providing applications to mobile devices including managing application workflow including application queues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622